


109 HR 5655 IH: Legal Employment Act of

U.S. House of Representatives
2006-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5655
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2006
			Mr. Hyde introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To eliminate the annual numerical limitation on the
		  number of aliens who may be provided status under section 101(a)(15)(H)(ii)(b)
		  of the Immigration and Nationality Act.
	
	
		1.Short titleThis Act may be cited as the
			 Legal Employment Act of
			 2006.
		2.Elimination of H–2B
			 capSection 214(g)(1) of the
			 Immigration and Nationality Act (8 U.S.C. 1184(g)(1)) is amended to read as
			 follows:
			
				(1)The total number of aliens who may be
				issued visas or otherwise provided nonimmigrant status during any fiscal year
				under section 101(a)(15)(H)(i)(b) may not exceed
				65,000.
				.
		
